Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0314
                        Lower Tribunal No. F14-700
                           ________________


                           Edward R. Brown,
                                 Petitioner,

                                     vs.

                          The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Edward R. Brown, in proper person.

     Ashley Moody, Attorney General, and Gabrielle Raemy Charest-
Turken, Assistant Attorney General, for respondent.


Before MILLER, GORDO, and BOKOR, JJ.

     PER CURIAM.

     Denied.